Citation Nr: 1414583	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-29 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right wrist disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a fungus condition also claimed as a skin disability, to include as due to exposure to herbicides.  

3.  Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active naval service from May 1966 to February 1970 to include service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2012, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issues of a disability rating in excess of 10 percent for right wrist and service connection for a skin or fungal disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in June 1970, the Los Angeles, California RO denied a claim of entitlement to service connection for fungus condition based on the finding that although the Veteran was treated in April 1969 for a history of skin eruption 'since 1968', the condition was not found on discharge examination and thus there was no current disability; the evidence added to the record since the issuance of the June 1970 final rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for fungal condition/skin disability, and raises a reasonable possibility of substantiating the claim.

2.  In January 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, during the videoconference hearing before the undersigned, that a withdrawal of his appeal with respect to the issue of entitlement to non-service connected pension benefits is requested.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for a fungus condition also claimed as a skin disability, to include as due to exposure to herbicides, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for withdrawal of an appeal for entitlement to non-service connected pension benefits by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and Material Evidence for Skin Disability

The Veteran's claim of entitlement to service connection for a fungus condition was initially denied by the Los Angeles, California RO in a June 1970 rating decision based on the finding that although the Veteran was treated for a fungal infection in service, there was no skin abnormality noted on his service discharge examination.  The Veteran did not appeal this decision and it became final.  

Evidence received since the June 1970 rating decision includes the Veteran's VA claim filed in August 2010 where in he claimed service connection for a skin condition that occurred while in service on active duty.  An April 2011 written statement indicates includes his reference to Agent Orange.  In his January 2012 testimony before the undersigned, the Veteran testified before the undersigned that he currently has a skin condition that he believes is related to Agent Orange exposure in Vietnam.  The Veteran referred to and demonstrated what he described as white spots on his bilateral arms and legs and a rash.  He testified that he could not remember how long he had them but stated it had been a long time.  He stated that no doctor has ever diagnosed him with a skin condition but he "put in" for Agent Orange and "they said it was skin disease but that was in my hand too, you know."  Upon further questioning by the undersigned, he stated that the spots have been present for 10 to 15 years.  

Herbicide exposure is conceded based on the Veteran's service.  

The Board finds the aforementioned information reported and obtained since the claim was last denied to be new and material, insofar as it directly addresses reasons the claims were originally denied (the lack of current disability).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  Moreover, the evidence, which is neither cumulative nor redundant of other evidence of record, is sufficient to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, reopening of the claim for entitlement to service connection for skin disability/fungal condition, to include as due to herbicide exposure, is warranted.  To this extent only, the appeal is granted; the merits of the claim will be further addressed upon remand.  Given this remand, no discussion of the Board's duties to notify and assist is needed at this time.



2.  Pension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant indicated during the January 2012 videoconference hearing that he wished to withdraw his appeal for entitlement to non-service connected pension benefits.  Hence, there remain no allegations of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it must be dismissed.


ORDER

The claim for service connection for a fungus condition also claimed as a skin disability, to include as due to exposure to herbicides is reopened; to this extent only, the appeal is granted.

The appeal for entitlement to non-service connected pension benefits is dismissed.


REMAND

1.  Service connection for Skin Disability

At his hearing, the Veteran testified about the circumstances of his service that led to his skin condition for which he seeks service connection.  He asserts that his current skin disability is due to exposure to Agent Orange in Vietnam, or is otherwise due to his service.  He urges in essence that while he had not been diagnosed with or seen a doctor for the condition the white spots and rash on his body are related to the documented rash for which he was treated in service.  The Board finds his testimony, the evidence of in-service event (treatment) and his presumed exposure to herbicide sufficient to warrant affording him a VA medical examination consistent with 38 C.F.R. § 159 (c) (4) (ii), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

2.  Increased Rating for Right Wrist Disability

The Veteran alleges his service-connected right wrist disability warrants a higher rating.  He testified that his most recent VA/QTC examination in December 2010 was inadequate in hips opinion because it was based solely on X-rays without regard to physical examination.  He further testified that the symptoms are far worse now than that examination reflects.  He testified to increased pain as well as decreased strength and range of motion that effects him daily.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of these claim.  

A veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's contentions as to worsening symptoms, the right wrist claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of that disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should conduct any additional development deemed necessary as to the claim for skin disability/fungal condition to include due to herbicide exposure, particularly considering that claim has been reopened. 

2.  Then, afford the Veteran VA examination by an examiner with appropriate expertise to determine the nature and etiology of any skin disability, to include as due to exposure to herbicides, during the pendency of the claim.  The Veteran's claims file (including Virtual VA/VBMS records) must be made available to the examiner, and the examiner must review the entire claims file.  The examiner should specifically indicate that the claims file has been reviewed.  The examiner is advised that the Veteran is both competent and credible to describe his post-service symptoms, and that he is presumed to have been exposed to herbicides in Vietnam.  

Based on a review of the complete claims file, as to each skin/fungal disability identified, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during his naval service or was caused by his naval service or is otherwise related to his presumed exposure to herbicides in Vietnam.  These opinions must be supported by a detailed rationale.

3.  Schedule the Veteran for an appropriate VA orthopedic examination in order to determine the current severity of his service-connected right wrist disability.  This examination must address all relevant rating criteria to include range of motion, range of motion, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The complete claims file (including Virtual VA and VBMS records) must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All opinions must be supported by a complete rationale.

4.  Then, after ensuring that all necessary development has been accomplished, the claims must be readjudicated.  If the determination of any claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


